16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 09/14/2021. Claims 1-14 are pending. Currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not adequately disclose “a number of synchronization signal block (SSB) transmissions within one period”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2021/0168740) in view of Harada et al. (US 2021/0400725).
Regarding claim 1, Park discloses a method for transmitting a synchronization signal by a first terminal in a wireless communication system supporting a sidelink between the first terminal and a second terminal (a method of performing a synchronization procedure in an NR V2X system [Abstract, 0007]), the method comprising:
 receiving, from a base station, configuration information associated with a sidelink synchronization (a method of performing a synchronization procedure in an NR V2X system [Abstract, 0007]), the configuration information including an information for transmission of a synchronization signal block (SSB) (Fig. 3; a UE 301 may receive configuration information for synchronization signal transmission from a base station 302 via a system information block [0084]); 
identifying a resource for transmission of at least one SSB based on the configuration information (the UE may determine a resource corresponding to a slot or time domain in which sidelink and an NR sidelink synchronization signal block (NR SL SSB) are transmitted. In addition, the UE may select a numerology to use. The numerology parameters may be configured under the control of the base station [0110]); and 
transmitting, to a second terminal, the at least one SSB based on the resource (the UE may transmit synchronization information to another UE via SLSS & Master Information block-SL and/or a Master InformationBlock-SL-V2X, based on the configuration information [0084]; the UE may perform NR SL-SSB transmission based on configuration information received from NR BS [0090]; V2X sidelink UEs may be required to satisfy predetermined condition in order to start communication. For example, table 9 shows list of condition: a V2X sidelink UE may perform V2X sidelink communication in an RRC idle state… [0104]). Further, Park discloses that NR DFN offset may be included in the NR V2X system information message from the base station. The NR V2X system information message may include an offset value for an NR DFN. The start of an NR-SL SSB burst set may be indicated by the DFN value … [0119-0120].  In addition, Park discloses that a resource element in a resource grid may be indexed based on a subcarrier spacing [0056]. Numerologies may be configured variously so as to satisfy various services and requirements of an NR system. A numerology may be defined based on a subcarrier spacing, a CP length, the number of OFDM symbols per slot, and the like. These values may be provided to a UE via higher layer parameter, such as DL-BWP-cp … [0060]. However, Park does not expressly disclose the configuration information including a number of synchronization signal block (SSB) transmissions within one period and the number of SSB transmission is associated with subcarrier spacing. 
Harada teaches user terminal and radio communication method. More specifically, Harada teaches the user terminal receives SSB (from a base station) within a given period (duration) configured for each transmission cycle (periodicity) of the SSB [Figs. 1a-1b and 0034-0035]. Further, Harada teaches that the base station may transmit an arbitrary number of SSBs of L or less in each SSB transmission periodicity. The base station may notify the UE of the SSB transmission periodicity using information provided in notification by SIB1 or higher layer signaling…[0044]. Furthermore, Harada teaches that resource corresponding to the SSB transmission candidate position may be a resource including the SSB transmission candidate position (for example, a resource block, a PRB, a common resource block, or a resource element RE). alternatively, the resource corresponding to the SSB transmission candidate position be a time resource and a frequency resource used for transmission of the SSB [0072; 0076; 0086-0089]. Harada, also, teaches that SSB transmission candidate position (timing, time resources) within the SSB transmission duration may be defined by specification. For example, 64 SSB transmission candidate position may be defined for a frequency band of 6 GHz or higher and a subcarrier spacing (SCS, numerology) of 120 kHz. The transmission candidate position of the SSB may be represented by and SSB index in a time direction [0043; 0196].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of Harada in order to provide a user terminal and a radio communication method for performing appropriate communication in an unlicensed band [0011].

Regarding claim 8, Park discloses a first terminal for transmitting a synchronization signal in a wireless communication system supporting a sidelink between the first terminal and a second terminal, the first terminal (a method of performing a synchronization procedure in an NR V2X system [Abstract, 0007]) comprising:
 a transceiver (Figs. 1 and 14: transceiver 1464); and 
at least one processor (processor 1470) coupled with the transceiver (transceiver 1464) and configured to: 
receive, from a base station, configuration information associated with a sidelink synchronization (Fig. 3; a UE 301 may receive configuration information for synchronization signal transmission from a base station 302 via a system information block [0084]),
 identify a resource for transmission of at least one SSB based on the configuration information (the UE may determine a resource corresponding to a slot or time domain in which sidelink and an NR sidelink synchronization signal block (NR SL SSB) are transmitted. In addition, the UE may select a numerology to use. The numerology parameters may be configured under the control of the base station [0110]), and
 transmit, to a second terminal, the at least one SSB based on the resource (the UE may transmit synchronization information to another UE via SLSS & Master Information block-SL and/or a Master InformationBlock-SL-V2X, based on the configuration information [0084]; the UE may perform NR SL-SSB transmission based on configuration information received from NR BS [0090]; V2X sidelink UEs may be required to satisfy predetermined condition in order to start communication. For example, table 9 shows list of condition: a V2X sidelink UE may perform V2X sidelink communication in an RRC idle state… [0104]). Further, Park discloses that NR DFN offset may be included in the NR V2X system information message from the base station. The NR V2X system information message may include an offset value for an NR DFN. The start of an NR-SL SSB burst set may be indicated by the DFN value … [0119-0120].  In addition, Park discloses that a resource element in a resource grid may be indexed based on a subcarrier spacing [0056]. Numerologies may be configured variously so as to satisfy various services and requirements of an NR system. A numerology may be defined based on a subcarrier spacing, a CP length, the number of OFDM symbols per slot, and the like. These values may be provided to a UE via higher layer parameter, such as DL-BWP-cp … [0060]. However, Park does not expressly disclose the configuration information including a number of synchronization signal block (SSB) transmissions within one period and the number of SSB transmission is associated with subcarrier spacing. 
Harada teaches user terminal and radio communication method. More specifically, Harada teaches the user terminal receives SSB (from a base station) within a given period (duration) configured for each transmission cycle (periodicity) of the SSB [Figs. 1a-1b and 0034-0035]. Further, Harada teaches that the base station may transmit an arbitrary number of SSBs of L or less in each SSB transmission periodicity. The base station may notify the UE of the SSB transmission periodicity using information provided in notification by SIB1 or higher layer signaling…[0044]. Furthermore, Harada teaches that resource corresponding to the SSB transmission candidate position may be a resource including the SSB transmission candidate position (for example, a resource block, a PRB, a common resource block, or a resource element RE). alternatively, the resource corresponding to the SSB transmission candidate position be a time resource and a frequency resource used for transmission of the SSB [0072; 0076; 0086-0089]. Harada, also, teaches that SSB transmission candidate position (timing, time resources) within the SSB transmission duration may be defined by specification. For example, 64 SSB transmission candidate position may be defined for a frequency band of 6 GHz or higher and a subcarrier spacing (SCS, numerology) of 120 kHz. The transmission candidate position of the SSB may be represented by and SSB index in a time direction [0043; 0196].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of Harada in order to provide a user terminal and a radio communication method for performing appropriate communication in an unlicensed band [0011].

Regarding claims 2 and 9, Park in view of Hararda disclose all the claim limitations as stated above. Further, Park discloses wherein the configuration information is received through system information or radio resource control (RRC) information, and wherein the configuration information further includes a time interval between at least two SSBs (information associated with the start point of an SL-SSB burst time window may be indicated by an “NR SL-offsetIndicatorSync” parameter. For example, based on the parameter, the start of and SL-SSB burst in an SL SSB burst set period may be indicated at intervals of 5 ms).

Regarding claims 3 and 10, Park in view of Harada disclose all the claim limitations as stated above. Further, PARK discloses wherein the configuration information further includes a slot offset. (“NR SL-offsetIndicatorSync” information is a slot offset value of the DFN, and may be used to indicate, to the UE, the start of an SLSS/PSBCH burst d SLSS/PBSBCH block … [0131]).

Regarding claims 4 and 11, Park in view of Harada disclose all the claim limitations as stated above. Further, Park discloses wherein the configuration information further includes information indicating a synchronization reference source indicating a global navigation satellite system (GNSS) or a base station, and wherein, in case that the GNSS is selected as the synchronization reference source (an NR V2X UE selects GNSS as synchronization reference source. In this instance, a DFN, a half frame, and/or slot value for NR V2X sidelink communication may be determined [0108, 0114, 0166]), a slot number of the resource is determined based on a current time, a timing offset, and the subcarrier spacing (for example, Tcurrent is the current UTC time value obtained from the GNSS. The UTC time value may be expressed as milliseconds. In addition, Tref may be a reference UTC time value for a UTC time value. In addition, see Equations 10-14, offsetDFN may be a DFN offset value relative to an NR V2X SL DFN value [0169]).
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Harada as applied to claim1 above, and further in view of Osawa et al. (US 2021/0321421).
Park in view of Harada discloses all the claim limitations as stated above, except for “a transmission of a first SSB associated with LTE radio access overlaps in time with a transmission of a second SSB associated with NR radio access, transmitting an SSB related to a radio access with highest priority and the priory of the at least one SSB is received though higher layer signaling”.
Osawa teaches user equipment and base station device. More specifically, Osawa teaches that when resources allocated sidelinks of LTW and NR overlap, the UE can determine the resource to be used for transmission and reception on the basis of the priority order or the like, solve the overlapping of the resources, an execute the sidelink communication [0098]. The priority order is received through higher layer signaling (RRC MAC) [0043].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park in view of Harada with the teaching of Osawa in order to provide an efficient system that determine resource to be used by UE in D2D direct communication between different Radio Access Technologies [0008].

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Harada as applied to claim 1 above, and further in view of Zeng et al. (US 2020/0112989).
Park in view of Harada discloses all the claim limitations as stated above, except for wherein the period is with a periodicity of 160 milliseconds.
Zeng teaches terminal communication method and related device. More specifically, Zeng teaches that an SLSS transmission period is constantly 160 ms [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park in view of Harada with the teaching of Zeng in order to provide an efficient system.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Harada as applied to claim1 above, and further in view of Huawei (3GPP TSG RAN WGI Metting#95 R1-18122208: IDS).
Park in view of Zhao discloses all the claim limitations as stated above, except for capability information including information indicating whether the first terminal supports a synchronization source for NR sidelink.
Huawei teaches that the number of Lmax can be further studied considering the UE capability and SL communication range [section 2.2.2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park in view of Harada with the teaching of Huawei in order to provide an efficient system by optimizing process of communications between the base station and the UE and improving data transmission efficiency.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues (remarks, page 1) that “the originally filed specification provides adequate description for one of ordinary skill in the art to appreciate that such disclosure is found within the originally filed specification. For example, the specification  [0109] disclose …. “the number of times of repetitive transmission of an NR S-SSB in the cycle. In this example, the number of times of repetitive transmission may be fixed according to a carrier frequency…. A repetitively-transmitted NR S-SSB may be transmitted on the same beam or different beams…”” . Examiner respectfully disagrees with Applicant assertion. Fist, the original disclosure does not mention verbatim and “period”. The only comparable concept is the cycle in Par. [0109]. However, compared with the above passages, the claim does not specify that “the number of transmission are  repetitive transmission.” That is “the number of SSB transmission within one period” in the claim is not the same as the number of repetitive transmission of SSB in a cycle. It is unambiguous that the concept of cycle in par. [0109] is linked to the fact that the transmissions are repetitive. Therefore, the rejection of claims 1-14 under 35 U.S.C. 112(a) have been  maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA  TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        May 11, 2022